Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 1 of 15 PageID #: 23




                          Exhibit A
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 2 of 15 PageID #: 24
                                                                                                                         US007239111B2


(12) United States Patent                                                                                 (10) Patent N0.:           US 7,239,111 B2
       Fischer et a].                                                                                     (45) Date of Patent:                  *Jul. 3, 2007

(54)    UNIVERSAL SERIAL BUS ADAPTER FOR A                                                       (56)                     References Cited
        MOBILE DEVICE                                                                                                U.S. PATENT DOCUMENTS

(75)    Inventors: Daniel M. Fischer, Waterloo (CA);                                                       3,775,659 A    11/1973 Carlsen, 11
                         Dan G. Radut, Waterloo (CA);
                         Michael F. Habicher, Cambridge (CA);                                                                (Continued)
                         Quang A. Luong, Kltchener (CA);
                         Jonathan T. Malton, Kitchener (CA)                                                     FOREIGN PATENT DOCUMENTS

(73)    Assignee: Research in Motion Limited,                                                    EP                   0684680 A1    11/1995
                         Waterloo, Ontario (CA)
                                                                                                                             (Continued)
(*)     Notice:          Subject to any disclaimer, the term of this                                              OTHER PUBLICATIONS
                         Pawnt is extended or adjusted under 35                                  Electric Double-Layer Capacitors, v01. 2, Oct. 25, 1996 (Japan,
                         U.S.C. 154(b) by 0 days.                                                Tokin C0rp., Cat. No. EC-200E).
                         This patent is subject to a terminal dis-                                                        (Continued)
                         Claimer'                                                                Primary ExamineriEdWard H. Tso
                     _                                                                           (74) Attorney, Agent, or FirmiConley Rose, P.C.; J. Robert
(21) Appl. No.. 11/175,885                                                                       Brown’ Jr_
(22) Filed:              J11]. 6, 2005                                                           (57)                       ABSTRACT
                         (Under 37 CFR 1.47)
(65)                       prior publication Data                                                An adapter for providing a source of poWer to a mobile
                                                                                                 device through an industry standard port is provided. In
        Us Zoos/0245138 A1                 NOV~ 3: 2005                                          accordance With one aspect of the invention, the adapter
                                           _    _                                                comprises a plug unit, a poWer converter, a primary con
              Related U's' Apphcatlon Data                                                       nector, and an identi?cation subsystem. The plug unit is
(63)    Continuation of application No. 10/087,629, ?led on                                      operat1ve to Couple the adapter to a POWer Socket and
        Man 1 2002 HOW Pat NO 6 936 936                                                          operat1ve to rece1ve energy from the poWer socket. The
              _ _             _   _                                                              poWer converter is electrically coupled to the plug unit and
(60)    PrOVlslOnal aPPhCaUOn NO- 60/273,021, ?led 011 Mar-                                      is operable to regulate the received energy from the poWer
        1, 2001, PFOViSiOIlal application N0~ 60/330,486, ?led                                   socket and to output a poWer requirement to the mobile
        on Oct. 23, 2001.                                                                        device. The primary connector is electrically coupled to the
                                                                                                 poWer converter and is operative to couple to the mobile
(51)   IIlt- Cl-                                                                                 device and to deliver the outputted poWer requirement to the
       H01M 10/46                     (2006.01)                                                  mobile device. The identi?cation subsystem is electrically
(52)    US. Cl. .................................................... .. 320/111                  coupled to the primary Connector and is operative to provide
(58)    Field of Classi?cation Search .............. ..                 320/111,                 an identi?cation Signal
                                 320/138, 114; 307/150, 151
        See application ?le for complete search history.                                                             18 Claims, 4 Drawing Sheets
                                                                                                                10




                                                                      314N      314D     31 4B
                                                                         "0" Plug      B‘ Plug    in“
                                                                         Adapter       Adapter   Admits
                                                                         N
                                                                               310D    310B        310
                                                                              UK    European      Other
                                                                             Power   Power        Power      Jim
                                                             Socket          Socket    Socket    Sud<ets
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 3 of 15 PageID #: 25


                                              US 7,239,111 B2
                                                   Page 2

               US. PATENT DOCUMENTS                            6,211,649 B1     4/2001 Matsuda
                                                               6,252,375 B1     6/2001   Richter et al.
   4,433,251   A    2/1984   Banks et al.                      6,255,800 B1     7/2001   Bork
   4,510,431   A    4/1985   Winkler                           6,283,789 B1     9/2001   Tsai
   5,173,855   A   12/1992   Neilsen @1111‘                    6,668,296 B1    12/2003   Dougherty 6161.
   5,229,649   A    7/1993   Nielsen et al.                    6,738,856 B1     5/2004   Milley et 31‘
   5,272,475 A     12/1993 Eaton e191‘                      2001/0003205 A1*    6/2001 Gilbert ..................... .. 713/320
   5444378 A        8/1995 Rogers                           2004/0251878 A1*   12/2004 Veselic ..................... .. 320/141
   5,631,503   A   5/1997 Ciol?
   5,638,540   A   6/1997 Aldous                                     FOREIGN PATENT DOCUMENTS
   5,651,057   A    7/1997   Blood et a1.
   5,769,877   A    6/1998   Barreras, sr.              EP              1198049 A1          4/2002
   5,850,113   A   12/1998   Weimer et a1.              W0           W0 0101330 A1          V2001
   5,939,860   A    8/1999   William
   6,006,088   A   12/1999   Couse                                        OTHER PUBLICATIONS
   6,104,162 A      8/2000 Sainsbury et a1~             Supercapacitor: User’s Manual, v01. 2 (Japan, Tokin C0rp., date
   6,104,759 A      8/2000 Carkner et al.               unknown),
   6,130,518 A     10/2000 Gabehal't et a1~             Charging Big Supercaps, Portable Design, p. 26, Mar. 1997.
   6,138,242 A     10/2000 Massman et al.
   6,184,652 B1    2/2001 Yang                          * cited by examiner
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 4 of 15 PageID #: 26
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 5 of 15 PageID #: 27


U.S. Patent                   Jul. 3,2007           Sheet 2 M4                           US 7,239,111 B2



                                    10
                                    j
                         60
                                              /12
                                    Microprocessor                                       :

      | Recegtacle m g; @
               Power Distribution &                 USB Port           \
              Charging Subsystem                                           18
          \ 58

         /54
                          USB Connector                            I

    __________________                                  /\
                              N                         ‘G 5‘
                                                        \/
                          USB Connector
            \
                102 W                                   @                       93P %'
              Power Converter                       .     .                     2* 0
           \                                 Identi?cation                   _<_\: E
                                                                             = o
       106'\ 104                                      \                    / é 0
                    Plug Unit
           /\                                                                            :

           l/I F         /-114D             /-114B              /-114
 114N\ "N" Plug          "D" Plug           "B" Plug          Other Plug
          Adapter        Adapter            Adapter             Adapters

           W             /-110D             /—11OB              /-110
            North              UK           European             Other
 11ml American             Power             Power               Power
          Power           Socket             Socket             Sockets                  M
          Socket

                                         FIG. 2
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 6 of 15 PageID #: 28


U.S. Patent          Jul. 3, 2007         Sheet 3 0f 4             US 7,239,111 B2




                                                               '    210
                  Voltage Detected on Vbus line                    /
                (power portion of USB connector)




                                                          No
               Yes                                        i
                                                     USB Host or __ 240
                                                    Hub Detected
230      USB Adapter
            Detected                                      '
                                                         Await          ,250
                                                     Enumeration
                                    260
                                      \
                            Charge Battery
                              As Required


                                     FIG. 3
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 7 of 15 PageID #: 29


U.S. Patent                  Jul. 3, 2007           Sheet 4 of4                  US 7,239,111 B2




                                                                                     I10
                [320                      60               r 12
                                          Battery                 Microprocessor

  300\ Battery
       m                                Q?
                                        Receptacle            -       i                /18

                   /318                 U           , _                          use Port
   .         Battery                     Power Dlstrlbutlon &
           Receptade                        Charging Subsystem
                                        \ 58

                     r 316          l                   USB Connector                         |
            Charging                                 A                            g},
           Subs stem
                y             302                                                  \/
                                    \                   USB Connector

                              30a                    4?
                       Dual Power Converter

                30%                                                       308
       I                      Plug Um                             I         \ Identi?cation
            K
                    (314N /314D /314B                    /314
           "N" Plug     "D" Plug          "B" Plug        (an?
           Adapter      Adapter           Adapter        Adapters

            ?r 310N
            North
           American
                             6310B E/uropean
                                       3108 K310
                                             Other
            power        Power              Power         Power                  -—9—-Le
                                                                                     end
            Socket       Socket             Socket       Sockets

                                               FIG. 4
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 8 of 15 PageID #: 30


                                                   US 7,239,111 B2
                              1                                                                   2
    UNIVERSAL SERIAL BUS ADAPTER FOR A                                                       SUMMARY
              MOBILE DEVICE
                                                                       An adapter for providing a source of poWer to a mobile
          CROSS-REFERENCE TO RELATED                                 device through an industry standard port is provided. In
                 APPLICATIONS                                        accordance With one aspect of the invention, the adapter
                                                                     comprises a plug unit, a poWer converter, a primary con
                                                                     nector, and an identi?cation subsystem. The plug unit is
  This application is a continuation US. patent application
                                                                     operative to couple the adapter to a poWer socket and
Ser. No. 10/087,629, entitled “Multifunctional Charger Sys           operative to receive energy from the poWer socket. The
tem and Method,” Which Was ?led on Mar. 1, 2002, and                 poWer converter is electrically coupled to the plug unit and
issued as US. Pat. No. 6,936,936, US. patent application             is operable to regulate the received energy from the poWer
Ser. No. 10/087,629 claims priority from and is related to           socket and to output a poWer requirement to the mobile
US. Provisional Application No. 60/273,021, entitled “Sys            device. The primary connector is electrically coupled to the
tem and Method for Adapting a USB to Provide PoWer for               poWer converter and is operative to couple to the mobile
Charging a Mobile Device,” Which Was ?led on Mar. 1,                 device and to deliver the outputted poWer requirement to the
2001, and US. Provisional Application No. 60/330,486,                mobile device. The identi?cation subsystem is electrically
entitled “Multifunctional Charger System and Method”,                coupled to the primary connector and is operative to provide
Which Was ?led on Oct. 23, 2001. The entirety of these prior         an identi?cation signal.
applications are hereby incorporated into the present appli            In accordance With another aspect, a USB adapter for
cation by reference.                                            20   providing a source of poWer to a mobile device through a
                                                                     USB port is provided. The USB adapter comprises a plug
                     BACKGROUND                                      unit, a poWer converter, a primary USB connector, and an
                                                                     identi?cation subsystem. The plug unit is operative to couple
                                                                     the USB adapter to a poWer socket and operative to receive
  1. Field of the Invention
                                                                25   energy from the poWer socket. The poWer converter is
   This invention relates generally to poWer adapters. More          electrically coupled to the plug unit and is operable to
particularly, the invention relates to poWer adapters for use        regulate the received energy from the poWer socket and to
With mobile devices.                                                 output a poWer requirement to the mobile device. The
   2. Description of the Related Art                                 primary USB connector is electrically coupled to the poWer
  Providing an external source of poWer to a mobile device,
                                                                30   converter and is operative to couple to the mobile device and
                                                                     to deliver the outputted poWer requirement to the mobile
such as a personal digital assistants (“PDA”), mobile com
munication device, cellular phone, Wireless tWo-Way e-mail
                                                                     device. The identi?cation subsystem is electrically coupled
                                                                     to the primary connector and is operative to provide an
communication device, and others, requires design consid             identi?cation signal.
erations With respect to both the mobile device and the         35     Another aspect provides a USB adapter for providing a
poWer source. With regard to the mobile device, most                 source of poWer to a mobile device through a USB port. The
mobile devices provide a distinct poWer interface for receiv         USB adapter comprises a plug unit, a poWer converter, a
ing poWer from a poWer source, for instance to recharge a            primary USB connector, and an auxiliary USB adapter. The
battery, and a separate data interface for communicating. For        plug unit is operative to couple the USB adapter to a poWer
example, many mobile devices presently use USB (Univer          40   socket and operative to receive energy from the poWer
sal Serial Bus) interfaces for communicating and use a               socket. The poWer converter is electrically coupled to the
separate poWer interface, such as a barrel connector, for            plug unit and is operable to regulate the received energy
receiving poWer.                                                     from the poWer socket and to output a poWer requirement to
  It is desirable, hoWever, to have a combined poWer and             the mobile device. The primary USB connector is electri
data interface. The mobile devices that do have combined        45   cally coupled to the poWer converter and is operative to
poWer and data interfaces typically use non-standard and             couple to the mobile device and to deliver the outputted
sometimes proprietary interfaces. Consequently, combined             poWer requirement to the mobile device. The auxiliary USB
                                                                     connector has data lines that are electrically coupled to the
interfaces for a particular manufacturer’ s mobile device may
                                                                     data lines of the primary USB connector.
not be compatible With combined interfaces for mobile
                                                                50      Yet another aspect provides a method for providing
devices provided by other manufacturers.                             energy to a mobile device using a USB adapter that com
  Although the USB interface can be used as a poWer                  prises a plug unit, a primary USB connector, a poWer
interface, the USB is typically not used for that purpose by         converter electrically coupled betWeen the plug unit and the
mobile devices. In accordance With the USB speci?cation,             primary USB connector, and an identi?cation subsystem
typical USB poWer source devices, such as hubs and hosts,       55   electrically coupled to the primary USB connector. The
require that a USB device participate in a host-initiated            method comprising the steps of coupling the USB connector
process called enumeration in order to be compliant With the         to the mobile device, coupling the plug unit to a poWer
current USB speci?cation in draWing poWer from the USB               socket, outputting a poWer requirement to the mobile device
interface. Although a mobile device could be adapted to              via the poWer converter and the USB connector, and pro
participate in enumeration When draWing poWer over the          60   viding an identi?cation signal to the mobile device, via the
USB interface, it Would be preferable in many situations,            identi?cation subsystem and the USB connector, that is
such as When a host Would not be available, as often happens         operative to inform the mobile device that the USB adapter
during normal use of a mobile device, to be able to utiliZe          is not limited by the poWer limits imposed by the USB
alternate poWer sources such as conventional AC outlets and          speci?cation.
DC car sockets that are not capable of participating in         65     In accordance With another aspect, a poWering system for
enumeration to supply poWer to the mobile device via a USB           a mobile device having a USB connector is provided. The
interface.                                                           poWering system comprises a poWer distribution subsystem
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 9 of 15 PageID #: 31


                                                   US 7,239,111 B2
                             3                                                                     4
in the mobile device that is operable to receive energy              processing module such as a digital signal processor (DSP)
through the USB connector and to distribute the energy to at         32. The particular design of the communication subsystem
least one component in the mobile device and a USB adapter           14 and the components used therein can vary. It Would be
that is operative to couple to the USB connector. The USB            apparent to one of ordinary skill in the art to design an
adapter comprises a plug unit for coupling to a poWer socket         appropriate communication subsystem using conventional
and that is operable to receive energy from the poWer socket,        methods and components to operate over a communication
a poWer converter electrically coupled to the plug unit for          netWork 34 based on the parameters necessary to operate
regulating the received energy and for providing a poWer             over that communication netWork. For example, a mobile
requirement to the poWer distribution subsystem, and an              device 10 geographically located in North America may
identi?cation subsystem that is operable to transmit an              include a communication subsystem 14 designed to operate
identi?cation signal that is operative to identify the USB           Within the MobitexTM mobile communication system or
adapter as not being limited by the poWer limits imposed by          DataTACTM mobile communication system, Whereas a
the USB speci?cation.                                                mobile device 10 intended for use in Europe may incorpo
                                                                     rate a General Packet Radio Service (GPRS) communication
      BRIEF DESCRIPTION OF THE DRAWINGS                              subsystem 14.
                                                                       NetWork access requirements Will also vary depending
  In order that the invention identi?ed in the claims may be         upon the type of netWork 34. For example, in the Mobitex
more clearly understood, preferred embodiments thereof               and DataTAC netWorks, mobile devices 10 are registered on
Will be described in detail by Way of example, With reference        the netWork using a unique personal identi?cation number or
to the accompanying draWings, in Which:                         20   PIN associated With each device. In GPRS netWorks hoW
  FIG. 1 is a schematic diagram of an exemplary mobile               ever, netWork access is associated With a subscriber or user
device Which has an industry standard interface;                     of a mobile device 10. A GPRS device therefore requires a
  FIG. 2 is a schematic diagram of a ?rst embodiment of a            subscriber identity module (not shoWn), commonly referred
USB adapter that is coupled to an exemplary mobile device;           to as a SIM card, in order to operate on a GPRS netWork.
  FIG. 3 is a How chart illustrating an exemplary use of a      25   Without a SIM card, a GPRS device Will not be fully
USB adapter With a mobile device; and                                functional. Local or non-netWork communication functions
  FIG. 4 is a schematic diagram of an additional exemplary           (if any) may be operable, but the mobile device 10 Will be
embodiment of a USB adapter that is coupled to both an               unable to carry out any functions involving communications
exemplary mobile device and an external battery.                     over the netWork 34.
                                                                30      When required, after the netWork registration or activa
               DETAILED DESCRIPTION                                  tion procedures have been completed, a mobile device 10
                                                                     may send and receive communication signals over the
                                                                     netWork 34. Signals received by the receiver antenna 26
Exemplary Mobile Device                                              through a communication netWork 34 are input to the
  Turning noW to the draWing ?gures, shoWn in FIG. 1 is a       35   receiver 22, Which may perform such common receiver
schematic diagram of an exemplary mobile communication               functions as signal ampli?cation, frequency doWn conver
device 10 Which has an industry standard interface. The              sion, ?ltering, channel selection and the like, and in the
mobile communication device 10 is preferably a tWo-Way               exemplary system shoWn in FIG. 1, analog to digital con
communication device having at least voice or data com               version. Analog to digital conversion of a received signal
munication capabilities. Preferably, the mobile device 10 is    40   alloWs more complex communication functions such as
also capable of communicating over the Internet, for                 demodulation and decoding to be performed in a DSP 32.
example, via a radio frequency (“RF”) link. Examples of              Similarly, signals to be transmitted are processed, including
types of devices that could be classi?ed as a mobile device          modulation and encoding for example, by the DSP 32 and
10 include a data messaging device, a tWo-Way pager, a               input to the transmitter 24 for digital to analog conversion,
cellular telephone With data messaging capabilities, a Wire     45   frequency up conversion, ?ltering, ampli?cation and trans
less Internet appliance, a data communication device (With           mission over the communication netWork 34 via the trans
or Without telephony capabilities), a personal digital assis         mitter antenna 28.
tants (“PDA”), a Wireless tWo-Way e-mail communication                 Also, in the exemplary communication subsystem 14, the
device, and others.                                                  DSP 32 processes communication signals and also provides
   The exemplary mobile device 10 comprises a micropro          50   for receiver and transmitter control. For example, the gains
cessor 12, a communication subsystem 14, input/output                applied to communication signals in the receiver 22 and
(“I/O”) devices 16, an industry standard interface 18 Which          transmitter 24 may be adaptively controlled through auto
in this example is a USB port, and a poWer subsystem 20.             matic gain control algorithms implemented in the DSP 32.
The microprocessor 12 controls the overall operation of the             In implementing its control function, the microprocessor
mobile device 10. The communication subsystem 14 pro            55   12 in the exemplary mobile device 10 executes an operating
vides the mobile device 10 With the ability to communicate           system. The operating system softWare used by the micro
Wirelessly With external devices such as other mobile                processor 12 is preferably stored in a persistent store such as
devices and other computers. The I/O devices 16 provide the          ?ash memory 36, or alternatively read only memory (ROM)
mobile device 10 With input/output capabilities for use With         or similar storage element. The microprocessor 12 may also
a device user. The USB port 18 provides the mobile device       60   enable the execution of speci?c device applications, Which
10 With a serial port for linking directly With other comput         preferably are also stored in a persistent store. The operating
ers and/or a means for receiving poWer from an external              system, speci?c device applications, or parts thereof, may
poWer source. The poWer subsystem 20 provides the mobile             also be temporarily loaded into a volatile store such as in
device 10 With a local poWer source.                                 RAM 38.
  The exemplary communication subsystem 14 comprises            65     A predetermined set of applications Which control basic
components such as a receiver 22, a transmitter 24, antenna          device operations, including at least data and voice commu
elements 26 and 28, local oscillators (LOs) 30, and a                nication applications for example, Will normally be installed
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 10 of 15 PageID #: 32


                                                     US 7,239,111 B2
                              5                                                                       6
on the mobile device 10 during manufacture. One such                   ing poWer from an external poWer source. For example, in
application loaded on the mobile device 10 could be a                  a personal digital assistant (PDA)-type communication
personal information manager (PIM) application. The PIM                device, the USB port 18 could be used to alloW the mobile
application preferably is an application for organizing and            device 10 to synchroniZe data With a user’s desktop com
managing user inputted data items such as e-mail, calendar             puter (not shoWn). The USB port 18 could also enable a user
events, voice mails, appointments, and task items. The PIM             to set parameters in the mobile device 10 such as preferences
data items may be stored in the RAM 38 and/or the ?ash                 through the use of an external device or softWare applica
memory 36.                                                             tion. In addition the USB port 18 may also be used to
  The PIM application preferably has the ability to send and           provide a means for doWnloading information or softWare to
receive data items, via the Wireless netWork 34. The PIM               the mobile device 10 Without using the Wireless communi
data items are preferably seamlessly integrated, synchro               cation netWork 34. The USB port 18 can provide a direct and
niZed and updated, via the Wireless netWork 34, With cor               thus reliable and trusted connection that may for example be
responding data items stored or associated With a host                 used to load an encryption key onto the mobile device 10
computer system (not shoWn) used by the device user. The               thereby enabling secure device communication.
synchronization of PIM data items is a process by Which the              Coupled to the USB port 18 is a USB connector 54. The
PIM data items on the mobile device 10 and the PIM data                USB connector 54 is the physical component that couples
items on the host computer system can be made to mirror                the USB port to the outside World. In the exemplary mobile
each other.                                                            device 10, the USB connector 54 is used to transmit and
   There are several possible mechanisms for loading appli             receive data from an external data/poWer source 56, receive
cations onto the mobile device 10. For example, applications      20   poWer from the external data/poWer source 56, direct the
may be loaded onto the mobile device 10 through the                    transmitted/received data from/to the USB port 18, and
Wireless netWork 34, an auxiliary I/O subsystem 40, the                direct the received poWer to the poWer subsystem 20.
serial port 18, a short-range communications subsystem 42,               The exemplary poWer subsystem 20 comprises a charging
such as an infrared (“IR”) communication system, or any                and poWer distribution subsystem 58 and a battery 60. The
other suitable subsystem 44. When loading the applications        25   charging and poWer distribution subsystem 58 performs
onto the mobile device 10, the device user may install the             many functions. It may be used to transfer energy to the
applications in the RAM 38, the ?ash memory 36, or                     battery 60 from the external data/poWer source 56 to charge
preferably a non-volatile store (not shoWn) such as ROM for            the battery 60 and also to distribute poWer to the many
execution by the microprocessor 12. The available applica              poWer requiring components Within the mobile device 10.
tion installation mechanisms can increase the utility of the      30   The charging subsystem 58 may be capable of determining
mobile device 10 by providing the device user With a Way of            the presence of a battery 60 and/or a poWer circuit coupled
upgrading the mobile device 10 With additional and/or                  to the mobile device 10, such as an AC adapter, USB
enhanced on-device functions, communication-related func               connection, or car adapter, Which alternatively can act as
tions, or both. For example, a secure communication appli              poWer sources 56 to provide poWer for the mobile device 10
cation may be loaded onto the mobile device 10 that alloWs        35   and to charge the battery 60. Additionally, the charging
for electronic commerce functions or other ?nancial trans              subsystem 58 may have the ability to determine if a poWer
actions to be performed using the mobile device 10.                    source 56 is coupled to the mobile device 10 and, in the
   The I/O devices 16 may be used to display and/or com                absence of such a coupling, cause the mobile device 10 to be
pose data communication messages. In one mode of opera                 poWered by the battery 60.
tion, a signal received by the mobile device 10, such as a text   40
                                                                          The poWer distributed by the charging and poWer distri
message or Web page doWnload, Will be received and                     bution subsystem 58 may be derived from energy stored in
processed by the communication subsystem 14, forWarded                 the battery 60 and/or energy received from the external
to the microprocessor 12, Which Will preferably further                data/poWer source 56. When the battery 60 is depleted, the
process the received signal, and provide the processed signal          charging and poWer distribution subsystem 58 transfers
to one or more of the I/O devices 16 such as a display 46. 45 energy from the poWer source 56 to recharge the battery 60.
Alternatively, a received signal such as a voice signal can be         Optionally, the charging and poWer distribution subsystem
provided to a speaker 48, or alternatively to an auxiliary I/O         58 may also transfer energy from the poWer source 56 to
device 40. In another mode of operation a device user may              other components in the mobile device 10 to poWer the
compose a data item such as an e-mail message using a                  mobile device 10 When the battery 60 has been depleted and
keyboard 50 in cooperation With the display 46 and possibly       50   is recharging. When the data/poWer source 56 is not con
an auxiliary I/O device 40. Alternatively, a device user may           nected to the mobile device 10, poWer for the device 10 is
compose a voice message via a microphone 52. The com                   derived from the battery 60.
posed data item may then be transmitted over a communi
cation netWork 34 using the communication subsystem 14.                Exemplary USB Adapter
  A short-range communications subsystem 42 may be                55     FIG. 2 is a schematic diagram of a ?rst embodiment of an
provided in the mobile device 10 to alloW the mobile device            adapter 100 that can be used to couple the mobile device 10
10 to communicate With other systems or devices, Which                 of FIG. 1 to the data/poWer source 56 of FIG. 1. In this
need not necessarily be similar to device 10. For example,             example the adapter 100 is a USB adapter 100 that com
the short-range communications subsystem 42 may include                prises a primary USB connector 102, a poWer converter 104,
an infrared device and associated circuitry and components        60   a plug unit 106, and an identi?cation subsystem 108. The
or a BluetoothTM communication module to alloW the device              poWer converter is a knoWn element in the art and typically
10 to communicate With similarly-enabled systems and                   includes at least one of the folloWing components: sWitching
devices.                                                               converter, transformer, DC source, voltage regulator, linear
   The USB port 18 provides the mobile device 10 With a                regulator and recti?er. In the embodiment shoWn in FIG. 2,
serial port for linking directly With other computers to          65   the USB adapter 100 is shoWn coupling a mobile device 10
exchange data and/or to receive poWer. The USB port 18                 to one of one or more types of poWer sockets 110N, 10D,
also provides the mobile device 10 With a means for receiv             10B, and 100. Also shoWn in FIG. 2 is an optional auxiliary
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 11 of 15 PageID #: 33


                                                    US 7,239,111 B2
                              7                                                                    8
USB connector 112 that can be used to couple the mobile                 The poWer distribution and charging subsystem 58 of the
device 10 to a data source (not shown) such as a personal             mobile device 10 can selectively use the poWer provided on
computer.                                                             the Vbus and Gnd lines of the USB connector 54 to provide
  In the embodiment shoWn in FIG. 2, the primary USB                  poWer to the mobile device 10, charge the battery 60, or
connector 102 is con?gured to mate With the USB connector             both. A more detailed discussion of hoW the charging
54 of the mobile device 10. The USB adapter 100 is operable           function of mobile device 10 can be implemented is
to provide poWer to the mobile device 10 through the Vbus             described in Us. Provisional Application No. 60/273,021
and Gnd poWer pins in the USB connectors 54 and 102. The              ?led on Mar. 1, 2001 and entitled “System and Method for
USB adapter 100 also optionally provides a communication              Adapting a USB to Provide PoWer for Charging a Mobile
path for data across the D+ and D- data pins in the USB               Device” Which has been incorporated herein by reference.
connectors 54 and 102.                                                   Typically When a mobile device 10 receives poWer over
  The plug unit 106 is preferably a conventional plug unit            the USB from a USB host, it is required to draW poWer in
that can be used to couple With a conventional poWer socket           accordance With the USB speci?cation. The USB speci?ca
to receive poWer therefrom. For example, the plug unit 106            tion speci?es a process for transferring energy across the
can be a tWo prong or three prong plug of the type used in            USB called enumeration and limits the electrical current that
                                                                      can ?oW across the USB.
North America that can couple to a North American AC
poWer socket 110N that provides 115 VAC. In the embodi                  The USB adapter 100 contributes to a system Wherein a
ment shoWn in FIG. 2, the plug unit 106 can accept one or             device 10 that folloWs the USB speci?cation When coupled
                                                                      to a typical USB host via its USB port can be informed that
more types of plug adapters 114N, 114B, 114D, and 114 that
are con?gured to couple to the plug unit 106 and are further     20   the USB adapter 100 has been coupled to the device 10 and
con?gured to directly mate With one or more types of poWer            that the device 10 can noW draW poWer Without regard to the
sockets 110N, 10D, 10B, and 100. The plug unit 106 can be             USB speci?cation and the USB speci?cation imposed limits.
con?gured to receive energy from a poWer socket 110N,                   The identi?cation subsystem 108 provides an identi?ca
                                                                      tion signal to the mobile device 10 that the poWer source is
110D, 110B, or 100, either directly or through the use of a
plug adapter, and is operative to transfer the received energy   25   not a USB limited source. The identi?cation signal could be
                                                                      the communication of a single voltage on one or more of the
to the poWer converter 104.
                                                                      USB data lines, different voltages on the tWo data lines, a
   The poWer converter 104 is operative to receive energy             series of pulses or voltage level changes, or other types of
from a poWer socket 110N, 110D, 110B, or 100 and to                   electrical signals. The identi?cation subsystem 108 that
convert that received energy to a form that can be used by       30   generates the identi?cation signal could have multiple types
the mobile device 10. For example, the poWer converter 104            of con?gurations. In one embodiment, the identi?cation
can be of conventional construction such as a sWitching
                                                                      subsystem 108 comprises a hard-Wired connection of a
poWer converter that converts 115 VAC to 5 VDC. Also, the             single voltage level to both data lines. In another embodi
poWer converter 104 could comprise a DC. regulator circuit            ment, the identi?cation subsystem 108 comprises a USB
that converts a DC. input to a DC. output. The poWer             35   controller that is operable to communicate an identi?cation
converter 104 could also be adapted to accept a Wide range            signal to the mobile device. Additional embodiments are
of input energy levels and frequencies. Alternatively, the            contemplated. The identi?cation subsystem 108 may option
poWer converter 104 could be adapted to accept a limited              ally be con?gured to have the capability of electrically
range of input energy levels and frequencies, Wherein the             connecting or disconnecting the poWer output from the
plug adapters are operable to convert the possible input         40   poWer converter 104 from the USB connector 102 and/or to
energy levels and frequencies to a range that the poWer               connect or disconnect any data inputs from the USB adapter
converter can accommodate. The poWer converter 104 pro                100 to the USB connector 102.
vides its energy output to the mobile device 10 via the Vbus            In addition to providing poWer to the mobile device 10
and Gnd pins of the primary USB connector 102.                        over the primary USB connector 102, the USB adapter 100
   Through the use of a variety of different types of plug       45   may optionally be equipped With an auxiliary USB connec
adapters, the USB adapter 100 can be adapted to receive               tor 112 that alloWs the USB adapter 100 to create a com
energy from various types of poWer sockets 110N, 110D,                munication path betWeen the mobile device 10 and some
110B, or 100. For example, using the appropriate plug                 other device capable of communicating over the USB such
adapter 114, 114B, 114D, and 114N, the USB adapter 100                as a personal computer, another mobile device or some other
can receive energy from a poWer socket such as an 115 VAC 50          type of device.
North American poWer socket 110N, or a 12 VDC automo                     The USB adapter 100 preferably provides a communica
bile poWer socket, or an air poWer socket, or others.                 tion path betWeen the D+ and D- pins of the Primary USB
   For example, in North America, a type “N” poWer socket             connector 102 and the D+ and D- pins of the auxiliary USB
is commonly available. The plug adapter 114N can be                   connector 112. In the embodiment shoWn, the communica
releasably attached to the plug unit 106 thereby alloWing any    55   tion path also traverses the identi?cation subsystem 108.
North American poWer socket 114N to be used as a poWer                Alternatively, the communication path could bypass the
source. When traveling to a locale Which does not have the            identi?cation subsystem 108. The USB adapter 100 can thus
North American poWer socket 114N, an alternate plug                   act as a pass through device for communication betWeen a
adapter such as adapters 114, 114B, or 114D may be selected           USB hub or host and a mobile device 10.
by the user, according to the poWer socket 10D, 110B, or 100     60     Optionally, the USB adapter 100 could also transfer
available at the locale. The plug adapter 114, 114B, or 114D          energy from the poWer converter 104 to the auxiliary USB
may then be releasably attached to plug unit 106 in place of          connector 112 thereby providing a device coupled to the
the plug adapter 114N, thereby alloWing the USB poWer                 auxiliary USB connector 112 With poWer. In this arrange
adapter 100 to connect to a local poWer supply via the local          ment, the identi?cation subsystem 108 could also provide an
poWer socket. Various other plug adapters are envisioned         65   identi?cation signal to the device coupled to the auxiliary
that can be con?gured to operate With alternate poWer                 USB connector 112 to inform that device that the poWer
sources such as for instance car sockets.                             source is not a USB limited source.
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 12 of 15 PageID #: 34


                                                     US 7,239,111 B2
                                                                                                   10
Exemplary Illustration of the use of a USB Adapter With a              functions. If, hoWever, the mobile device 10 detects that a
Mobile Device                                                          USB host or hub is coupled to the mobile device 10, the
  When a USB adapter 100 is connected to a mobile device               mobile device 10 can apply a voltage to the D+ line to
10, the identi?cation subsystem 108 of the USB adapter 100             indicate to the USB host or hub that the mobile device 10 is
preferably provides an identi?cation signal to the mobile              coupled thereto and aWait enumeration and USB charge
device 10 to notify the mobile device 10 that the device 10            negotiation.
is connected to a poWer source that is not subject to the                 If the USB adapter 100, is coupled to the mobile device
poWer limits imposed by the USB speci?cation. Preferably,              10, and the mobile device 10 does not identify the USB
the mobile device 10 is programmed to recognize the                    adapter 100 through communications With the identi?cation
identi?cation signal and therefore recogniZes that an iden             module 108, the mobile device 10 may stop draWing energy
ti?cation signal has been transmitted by the USB adapter               from the Vbus and Gnd lines of the USB connector 54. This
100. After recogniZing a valid identi?cation signal, the               may occur, for example, if the mobile device 10 is not
mobile device 10, draWs poWer through the USB adapter                  programmed to identify the USB adapter 100. The mobile
100 Without Waiting for enumeration or charge negotiation.             device 10 may mistakenly identify the USB adapter 100 as
  The detection of the identi?cation signal may be accom               a typical USB host or hub and aWait enumeration before
plished using a variety of methods. For example, the micro             draWing substantial energy. To guard against this, the USB
processor 12 may detect the identi?cation signal by detect             adapter 100 can optionally be adapted to function With
ing the presence of an abnormal data line condition at the             mobile devices that are not programmed to recogniZe the
USB port 18. The detection may also be accomplished                    USB adapter 100.
through the use of other device subsystems 44 in the mobile       20     In that scenario, the USB adapter 100 can be adapted to
device 10. The preferred identi?cation signal results from             provide energy to a mobile device by using the knowledge
the application of voltage signals greater than 2 volts to both        that the mobile device Will draW energy from a connected
the D+ and D- lines in the USB connector. The preferred                device for a period of time before it stops draWing energy
method of identi?cation is described beloW in greater detail           due to lack of enumeration. The USB adapter 100 can
With reference to FIG. 3.                                         25   optionally provide poWer for charging a battery 60 in a
   At step 210, the mobile device 10 detects the presence of           mobile device by periodically sWitching the voltages on the
a voltage on the Vbus line of the USB connector 54 via the             Vbus and Gnd lines betWeen on and off states. When the
USB port 18. At step 220, the mobile device checks the state           USB adapter 100 is coupled to the mobile device, the
of the D+ and D- lines of the USB connector. In the example            identi?cation subsystem 108 can apply an on-voltage (5 V
shoWn in the draWings, the D+ and D- lines are compared           30   for example) betWeen the Vbus and Gnd lines. The mobile
to a 2V reference. Also, in this example, the identi?cation            device Will draW energy While aWaiting enumeration. After
subsystem 108 of the USB adapter 100 may have applied a                a period of time, the identi?cation subsystem 108 can apply
logic high signal, such as +5V reference, to both the D+ and           an off-voltage (0 volts) betWeen the Vbus and Gnd lines
D- lines to identify the attached device as a USB adapter              thereby fooling the mobile device into determining that the
100. If the voltages on both the D+ and D- lines of the USB       35   unidenti?ed USB device has been disconnected from the
connector are greater than 2 Volts (step 220), then the mobile         mobile device. The identi?cation subsystem 108 can then
device 10 determines that the device connected to the USB              reapply an on-voltage betWeen the Vbus and Gnd lines. The
connector 54 is not a typical USB host or hub and that a USB           mobile device Will draW energy again While aWaiting enu
adapter 100 has been detected (step 230). The mobile device            meration. This cycle can be repeated to periodically apply
10 can then charge the battery or otherWise use poWer             40   energy to the mobile device, for example, to recharge the
provided via the Vbus and Gnd lines in the USB connector               battery 60 of the mobile device.
54 (step 260) Without Waiting for enumeration.
  If, hoWever, after the mobile device 10 detects the pres             Additional Exemplary Embodiments Of USB Adapters
ence of a voltage on the Vbus line of the USB connector 54               ShoWn in FIG. 4 is a schematic diagram of an additional
and determines that the voltages on both the D+ and D- lines      45   exemplary embodiment of a USB adapter 300 that is
of the USB connector are not greater than 2 Volts (step 220),          coupled to a mobile device 10. The exemplary USB adapter
then the mobile device 10 determines that a USB host or hub            300 comprises a USB connector 302, a poWer converter 304,
has been detected (step 240). A typical USB host or hub                a plug unit 306, and an identi?cation subsystem 308. The
Weakly holds its D+ and D- lines at Zero volts When it is not          USB connector 302, plug unit 306, and identi?cation sub
connected to another device. The mobile device 10 can then        50   system 308, preferably correspond to the USB connector
signal the USB host or hub to initiate the enumeration                 102, plug unit 106, and identi?cation subsystem 108 Which
process (step 250) and can charge the battery or otherWise             Were described earlier With respect to the ?rst embodiment.
use poWer provided via the Vbus and Gnd lines in the USB               Similar to the ?rst embodiment, the additional embodiment
connector (step 260) in accordance With the poWer limits               may optionally be equipped With various plug adapters
imposed by the USB speci?cation. The enumeration process          55   314N, 314D, 314B, and 314 that preferably are releasably
is typically initiated after the mobile device 10 applies              attachable to plug unit 306 so that the appropriate plug
approximately Zero volts to the D- line and approximately              adapter 314N, 314D, 314B, or 314 can be selected by a user
5 volts to the D+ line to inform the host of the mobile                to alloW the USB adapter 300 to couple to and receive
device’s 10 presence and communication speed.                          energy from an available poWer socket 310N, 310D, 310B,
  Therefore, When a USB adapter 100 is coupled to the             60   or 310. The exemplary USB poWer converter 300 further
mobile device 10 and has been identi?ed as a USB adapter               comprises a charging subsystem 316 and battery receptacle
100, the mobile device 10 can forego the enumeration                   318 for coupling the USB adapter 300 to an external battery
process and charge negotiation process and immediately                 320 that may be optionally coupled thereto.
draW energy from the USB poWer adapter 100 at a desired                   The battery receptacle 318 provide a location for releas
rate, for instance at 5 unit loads, i.e. 500 mA. While the        65   ably coupling an external battery 320 thereto so that the
mobile device 10 charges its battery using the USB adapter             external battery can be charged via the USB adapter 300.
100, the mobile device 10 can disable its typical USB                  This provides the USB adapter 300 With a mechanism for
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 13 of 15 PageID #: 35


                                                     US 7,239,111 B2
                               11                                                                    12
charging, for example, a mobile device’s primary or spare                an identi?cation subsystem con?gured to generate an
battery When the battery has been separated from or is not                  identi?cation signal, Wherein the identi?cation signal is
coupled to the mobile device 10.                                            con?gured to indicate to the mobile device that the
   To accommodate this functionality, the poWer converter                  poWer socket is not a USB host or hub; and
304 is capable of providing the proper voltage levels for the            a USB connector coupled to the poWer converter and the
USB connector 302 and also capable of providing necessary                   identi?cation subsystem, the USB connector being
voltage and current levels to drive a battery charging sub                  con?gured to couple the poWer output and the identi
system 316. The poWer converter 304 is preferably a dual                    ?cation signal to the mobile device.
poWer converter that may be constructed using conventional               2. The USB adapter of claim 1, Wherein the plug unit is
or non-conventional architectures. With respect to the por             con?gured to couple directly With the poWer socket.
tion of the poWer converter 304 that provides energy to the              3. The USB adapter of claim 2, Wherein the plug unit is
USB connector 302, that portion is preferably similar in               con?gured to couple to at least one poWer socket selected
construction and function to the poWer converter 104 of the            from the group consisting of: North American poWer socket,
?rst embodiment.                                                       United Kingdom poWer socket, European poWer socket,
  Preferably, the charging subsystem 316 performs in a                 Australian poWer socket, airplane poWer socket, and auto
substantially similar manner to charging subsystem 58 of the           mobile poWer socket.
mobile device 10. But, for ef?ciency and simplicity of                   4. The USB adapter of claim 1, further comprising a plug
design, certain aspects of the dual poWer converter 304 and            adapter that is con?gured to couple the plug unit to the
the charging subsystem 316 may be combined, as both are                poWer socket.
local to the USB adapter 300.                                     20
   Other alternative embodiments of the USB adapter may
                                                                         5. The USB adapter of claim 4, Wherein the plug adapter
                                                                       is con?gured to couple to at least one poWer socket selected
include various combinations of components described
above With respect to the ?rst and additional embodiments.
                                                                       from the group consisting of: North American poWer socket,
Another embodiment of the USB adapter may include a
                                                                       United Kingdom poWer socket, European poWer socket,
second or more auxiliary USB connectors. A USB adapter            25
                                                                       Australian poWer socket, airplane poWer socket, and auto
                                                                       mobile poWer socket.
having one or more auxiliary USB connectors may option
ally be con?gured such that one or more of the auxiliary                  6. the USB adapter of claim 1, Wherein the identi?cation
USB connectors may have poWer from the USB adapter’s                   signal comprises a voltage level that is applied to at least one
poWer converter made available to it so that multiple USB              data line in the USB connector.
devices may draW poWer simultaneously. Preferably, a USB          30     7. The USB adapter of claim 1, Wherein the identi?cation
adapter having multiple auxiliary USB connectors Will be               subsystem comprises a hard-Wired connection of a voltage
con?gured such that the data lines in the auxiliary connec             level to one or more data lines in the USB connector.
tors can, on a selective basis, be electrically connected to or          8. The USB adapter of claim 1, Wherein the identi?cation
disconnected from the data lines in the primary USB con                subsystem comprises a USB controller that is con?gured to
nector. This alloWs a mobile device connected to the primary      35   provide a voltage level to one or more data lines in the USB
USB connector to receive energy from the adapter regard                connector.
less of Whether a USB host or hub is connected to an                     9. The USB adapter of claim 1, Wherein the identi?cation
auxiliary USB connector. It is also contemplated that a USB            subsystem further comprises a sWitch that is con?gured to
adapter may be embodied in a USB host or hub.                          couple the poWer output to the USB connector.
                                                                  40     10. The USB adapter of claim 9, Wherein the identi?cation
                       CONCLUSION                                      subsystem is con?gured to cause the sWitch to disconnect
                                                                       the poWer output from the USB connector.
  The embodiments described herein are examples of struc                 11. The USB adapter of claim 10, Wherein the identi?
tures, systems or methods having elements corresponding to             cation subsystem is con?gured to cause the sWitch to recon
the elements of the invention recited in the claims. This         45   nect the poWer output to the USB connector.
Written description may enable those skilled in the art to                12. The USB adapter of claim 1, further comprising an
make and use embodiments having alternative elements that              auxiliary USB connector.
likeWise correspond to the elements of the invention recited              13. The USB adapter of claim 12, Wherein one or more
in the claims. The intended scope of the invention thus                data lines of the auxiliary USB connector are coupled to one
includes other structures, systems or methods that do not         50   or more data lines of the USB connector via the identi?ca
dilfer from the literal language of the claims, and further            tion subsystem.
includes other structures, systems or methods With insub
                                                                          14. The USB adapter of claim 12, Wherein the poWer
stantial dilferences from the literal language of the claims.
                                                                       converter is operable to generate a second poWer output that
Although the embodiments have been described With refer
                                                                       is coupled to the auxiliary USB connector.
ence to the USB interface, it is contemplated that the            55
invention could be applicable to devices and systems that                15. The USB adapter of claim 1, further comprising:
use other standard interfaces such as the IEEE 1394 inter                a battery receptacle con?gured to attach a rechargeable
face.                                                                       battery; and
   The invention claimed is:                                             a battery charging subsystem coupled betWeen the battery
  1. A Universal Serial Bus (“USB”) adapter for providing         60        receptacle and the poWer converter, the battery charg
poWer to a mobile device through a USB port, comprising:                    ing subsystem being con?gured to receive energy from
  a plug unit con?gured to receive energy from a poWer                      the poWer converter and to provide poWer at the battery
     socket;                                                                receptacle.
  a poWer converter coupled to the plug unit, the poWer                  16. The USB adapter of claim 1, Wherein the poWer
     converter being con?gured to regulate the received           65   converter comprises at least one component selected from
     energy from the poWer socket to generate a poWer                  the group consisting of: sWitching converter, transformer,
     output;                                                           DC source, voltage regulator, linear regulator and recti?er.
Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 14 of 15 PageID #: 36


                                                 US 7,239,111 B2
                           13                                                               14
  17. A method for providing energy to a mobile device          18.AUniversal Serial Bus (“USB”) adapter for providing
using a USB adapter that includes a USB connector for         a source of poWer to a mobile device through a USB port,
coupling the USB adapter to the mobile device, comprising:    comprising:
  receiving a poWer input from a poWer socket;                  means for receiving energy from a poWer socket;
  generating a regulated DC poWer output from the poWer 5       means for regulating the received energy from the poWer
    input;                                                        socket to generate a poWer output;
  generating an identi?cation signal that is con?gured to       means for generating an identi?cation signal that indicates
    indicate to the mobile device that the poWer socket is        to the mobile device that the poWer socket is not a USB
    not a USB host or hub;                                        hub or host; and
  providing the identi?cation signal on one or more data 10     means for coupling the poWer output and identi?cation
    pins of the USB connector; and                                signal to the mobile device.
  providing the poWer output on one or more poWer pins of
    the USB connector.                                                              *   *   *    *   *
    Case 2:20-cv-00119-JRG Document 1-1 Filed 04/23/20 Page 15 of 15 PageID #: 37
                    UNITED STATES PATENT AND TRADEMARK OFFICE
                           CERTIFICATE OF CORRECTION

PATENT NO.                 : 7,239,111 B2                                                             Page 1 of 1
APPLICATION NO. : 11/175885
DATED                      : July 3, 2007
INVENTOR(S)                : Daniel M. Fischer et a1.

        It is certified that error appears in the above-identi?ed patent and that said Letters Patent is
        hereby corrected as shown below:


        Col.   6,   line   66,   replace   “10D” With --   110D -
        Col.   6,   line   67,   replace   “10B” with --   110B -
        Col.   7,   line   22,   replace   “10D” With --   110D -
        Col.   7,   line   22,   replace   “10B” with --   110B -
        Col.   7,   line   60,   replace   “10D” With --   110D -




                                                                         Signed and Sealed this

                                                              Eighteenth Day of December, 2007



                                                                                 m W451i,”
                                                                                   JON W. DUDAS
                                                               Director ofthe United States Patent and Trademark O?ice
